IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: ADOPTION OF:         : No. 194 WAL 2016
S.R.M.                                   :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: R.M.B., FATHER              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.